DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation “the controller” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 10-11, 13-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schrempp (US 10,929,327).
	Referring to claims 1 and 11, Schrempp discloses a device (fig. 1, device 100) comprising:
	a peripheral component interconnect express PCIe component (fig. 2, modular device 215; 4:35-42) to receive PCIe instructions using PCIe signals; 
	a U.2 connector (fig. 2, connector 205; 3:52-56, SFF-8639) to carry the PCIe signals; and
	a network engine (fig. 2, Ethernet modular device 215; 4:55-56) to transport Ethernet signals using pins (fig. 2, connector 205) of the U.2 connector;
	wherein the device operates in a first mode (fig. 2, modular device 215a) or a second mode (fig. 2, modular device 215b), and wherein the second mode is different from the first mode.

	As to claims 4 and 14, Schrempp discloses the device of claim 1 wherein the pins of the U.2 connector comprises Serial Attached SCSI SAS pins (3:53-54, SAS).

	As to claims 5 and 15, Schrempp discloses the first device of claim 4, wherein the Ethernet signals provide discovery services (1:56-61, hot-plug capability) 

	As to claims 7 and 17, Schrempp discloses the device of claim 1, wherein the controller is a baseboard management controller BMC (fig. 2, controller 210).

	As to claims 10 and 20, Schrempp discloses the device of claim 9, wherein the device is in a high availability HA mode or a non-HA mode (fig. 1, storage 100 available) according to the protocol.
	
As to claim 13, Schrempp discloses the system of claim 11 comprising a switch motherboard (fig. 2, controller 210), the U.2 connector connecting the second device to the switch motherboard.

Allowable Subject Matter
Claims 6, 9, 16, 19 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The claim feature of the second device includes an Ethernet port that uses the pins of the U.2 connector, and/or the mode of NVMe/NVMeoF on PCIe devices.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 10,114,778 discloses multi-protocol connections of a storage device.

Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, this action is made final.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire in THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182